DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification is not numbered in accordance with 37 CFR 1.52(b)(6), and all subsequent paragraphs are therefore improperly numbered. Appropriate correction is required.

Claim Interpretation
Regarding claims 3 and 14, the claim recites the limitation “a vent hole” which is considered to be a statement of the intended use of a hole in the claimed atomizing base. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a hole capable of venting to the external environment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a material that can be absorbed by a magnet” is used by the claim to mean “a magnetic material,” while the accepted meaning is “a material that can be dissolved or absorbed by a separate magnetic material.” The term is indefinite because the specification does not clearly redefine the term. For the purposes of this Office action, the limitation will be interpreted as if it referred to a magnetic material. Claims 2-20 are indefinite by dependence.

Regarding claims 4 and 15, the claim recites the limitation “and an atomizing assembly disposed on the other side of the sealing assembly beyond the liquid storage chamber” without clearly stating what side is the first side of the sealing assembly opposite the other side. The claim is therefore indefinite. For the purposes of this Office action the limitation will be interpreted as if required the atomizer to comprise an atomizing assembly.

Regarding claim 5, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a metal material that can be absorbed by a magnet” is used by the claim to mean “a metal magnetic material,” while the accepted meaning is “a metal material that can be dissolved or absorbed by a separate magnetic material.” The term is indefinite because the specification does not clearly redefine the term. For the purposes of this Office action, the limitation will be interpreted as if it referred to a metal magnetic material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Li (CN 108185536, machine translation relied upon) in view of Glasberg (US 9,032,968).

Regarding claim 1, Li discloses an electronic cigarette atomizer [0002] having a liquid storage device (figure 28, reference numeral 20), which is considered to meet the claim limitation of an atomizing body, and an atomization assembly ([0102], figure 28, reference numeral 10), which is considered to meet the claim limitation of a fixing member. The lower portion of the atomization assembly is in the shape of a rectangular flat plate ([0105], figure 29, reference numeral 111), which is considered to meet the claim limitation of a tabular main body portion. The base connected to a battery assembly (figure 2, reference numeral 2), which is considered to meet the claim limitation of an atomizing base, by magnetic attraction elements in the atomization assembly ([0105], figure 29, reference numeral 16). Li does not explicitly disclose the entire atomizing assembly made from a magnetic material.
Glasberg teaches an electronic cigarette having a retention mechanism made from a magnet located near the tip of the electronic cigarette (figure 1, reference numeral 181a) that cooperates with a magnet within the cavity of a charger assembly (column 9, lines 4-23, figure 11, reference numeral 181b).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the entire base of Li from a magnetic material. One would have been motivated to do so since Glasberg teaches a magnetic connection in an electronic cigarette formed by making an entire portion of the cigarette structure from a magnet. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding claims 2 and 13, Li discloses that the bottom of the base is provided with two electrodes that are electrically connected to the heating element ([0105], figure 32, reference numeral 1114) and a through hole that communicates air to the atomization chamber exposed above the electrode ([0107], figure 32, reference numeral 1120), which is considered to meet the claim limitation of an evading hole.

Regarding claims 3 and 14, Li discloses that the atomization assembly has first and air intake holes ([0109], figure 32, reference numerals 157, 143), which are considered to meet the claim limitation of vent holes since they could be used to vent air since they do not have one way valves inhibiting the passage of air through them to the environment.

Regarding claims 6, 10-11, 16 and 19-20, Li discloses that the atomization assembly has a lower base body ([0111], figure 32, reference numeral 11), which is considered to meet the claim limitation of a connecting portion that engages with the liquid storage device by hooks (figure 30, reference numeral 1112) and slots that cause the parts to become stuck together ([0117], figure 31, reference numeral 2122).

Regarding claims 7 and 17, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach the atomization assembly and corresponding lower base body being tubular.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the atomization assembly and corresponding lower base body tubular. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claims 8 and 18, the slots and sockets of Li are considered to meet the claim limitation of a bucking connection since applicant’s specification uses buckles to mean protrusion (figure 3, reference numeral 114) that engages with a corresponding buckling hole ([0038], figure 3, reference numeral 114).

Regarding claim 9, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the slots are located on the liquid storage body (figure 31, reference numeral 2122) and the hooks are located on the lower base body ([0117], figure 31, reference numeral 1112). Modified Li does not explicitly teach switching the locations of the slots with the locations of the hooks.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the locations of the slots with the locations of the hooks. One would have been motivated to do so since it is evident that the physical connecting structure would function similarly in either location since the relative shapes and sizes are unchanged. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 12, Li discloses that the electronic cigarette has a battery assembly detachably connected to the atomizer by a magnetic connection [0101], indicating that the battery assembly must have a magnet. The battery assembly has an open receptacle (figure 27, reference numeral 2), and it is evident that the receptacle is the portion of the battery assembly provided with the magnet since the magnets are located at the bottom of the atomization assembly ([0105], figure 31, reference numeral 16).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being obvious over Li (CN 108185536, machine translation relied upon) in view of Glasberg (US 9,032,968) as applied to claim 3 above, and further in view of Zhu (US 2016/0007654).

Regarding claims 4 and 15, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the liquid storage device has an air flow pipe (figure 32, reference numeral 22) and a liquid storage chamber ([0110], figure 32, reference numeral 23), which is considered to meet the claim limitation of a reservoir. Smoke liquid contacts an atomizing surface (figure 28, reference numeral 1211v) of the heating element and is subsequently atomized and taken away ([0119], figure 32, reference numeral 12v). A liquid channel is located within the sealing sleeve and receives liquid from the liquid from the liquid storage portion ([0108], figure 32, reference numeral 144), and are therefore considered to meet the claim limitation of a liquid outlet. The atomizing surface is located on a porous body (figure 3, reference numeral 121) which absorbs liquid received from the liquid storage cavity through a liquid absorbing surface ([0072], figure 3, reference numeral 1211). Modified Li does not explicitly teach a liquid injection opening having a sealing assembly.
Zhu teaches an electronic cigarette (title) having an upper end of a mouthpiece assembly that is screwably and sealably connected to the lower end of the mouthpiece assembly [0010] to refill the device [0017]. The sealable connection is considered to form a sealing assembly since it seals the mouthpiece components and is located above both the reservoir and heating element. Zhu additionally teaches that refillable e-cigarettes are usable even after the e-liquid packed in the device is used up [0008].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine electronic cigarette of Li with screwable and sealable top of Zhu. One would have been motivated to do so since Zhu teaches that a liquid storage chamber of an electronic cigarette can be refilled using such a top to enable the e-cigarettes to be usable even after the e-liquid packed in the device is used up.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Li (CN 108185536, machine translation relied upon) in view of Glasberg (US 9,032,968) as applied to claim 3 above, and further in view of Verleur (US 2015/0305409).

Regarding claim 5, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach the magnetic material being metal.
Verleur teaches an electronic cigarette (abstract) having a connector made from a magnetic material that is preferably a magnetic metal [0067].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic material of modified Li for the magnetic metal of Verluer. One would have been motivated to do so since Verleur teaches a magnetic connector made from either a magnetic material or a magnetic metal. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747